
	
		I
		111th CONGRESS
		1st Session
		H. R. 1013
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Cummings
			 introduced the following bill; which was referred to the
			 Committee on Science and
			 Technology
		
		A BILL
		To direct the Secretary of Transportation to establish
		  and carry out a hazardous materials cooperative research
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Hazardous Materials Cooperative
			 Research Act of 2009.
		2.Findings and
			 purposesCongress finds the
			 following:
			(1)There are more
			 than 1,000,000 shipments per day in the United States of materials identified
			 as hazardous by the Department of Transportation. These shipments are estimated
			 to total 2,100,000,000 tons of hazardous cargo per year and to comprise more
			 than 18 percent of the total freight tonnage moved in the United States
			 annually.
			(2)Hazardous
			 materials are shipped by all transportation modes, and it is estimated that
			 there are currently 400,000 large trucks, 115,000 railroad tank cars, and 3,000
			 tank barges dedicated to the shipment of hazardous materials.
			(3)More than a dozen
			 Federal agencies have regulatory, enforcement, and operational responsibilities
			 for ensuring the safety and security of hazardous materials shipments. In
			 addition, a variety of State and local agencies have responsibility for
			 developing and enforcing State-level regulations and for responding to
			 incidents involving hazardous materials.
			(4)Decisions
			 regarding the packaging and routing of hazardous materials shipments, the
			 development and implementation of procedures to ensure both the safety and
			 security of such shipments, and the regulation of hazardous materials shipments
			 are made by industry groups and government entities at a variety of levels and
			 in all modal administrations of the Department of Transportation on a daily
			 basis.
			(5)The Federal
			 agencies involved in the regulation and oversight of hazardous materials
			 shipments, as well as State and local governments, carriers, shippers, and
			 other groups, conduct on-going research on the transportation of hazardous
			 materials. However, much of this research is program or mode-specific and as
			 such is focused on addressing only the regulatory, inspection, enforcement, or
			 operational needs of the group undertaking the research.
			(6)There is a documented need for the
			 establishment of a cooperative research program that will engage all modes and
			 actors, both public and private, involved in the transportation of hazardous
			 materials in conducting cross-cutting assessments of hazardous materials
			 transportation issues that are national and multi-modal in scope and
			 application.
			3.Hazardous
			 materials cooperative research program
			(a)In
			 generalThe Secretary of
			 Transportation shall establish and carry out a hazardous materials cooperative
			 research program in accordance with the requirements of this section.
			(b)Governing
			 boardThe Secretary shall establish an independent governing
			 board to select projects and studies to be carried out under the hazardous
			 materials cooperative research program. The governing board shall be comprised
			 of one voting representative from each of the following:
				(1)The Federal Aviation Administration.
				(2)The Federal Motor
			 Carrier Administration.
				(3)The Federal
			 Transit Administration.
				(4)The Federal
			 Railroad Administration.
				(5)The Maritime
			 Administration.
				(6)The Research and
			 Innovative Technology Administration.
				(7)The Pipeline and
			 Hazardous Materials Safety Administration.
				(8)The Department of
			 Homeland Security.
				(9)The Department of
			 Energy.
				(10)The Environmental
			 Protection Agency.
				(11)A State
			 department of transportation.
				(12)A State emergency
			 management agency.
				(13)A nonprofit
			 organization representing emergency responders.
				(14)A hazmat
			 employer.
				(15)A nonprofit organization representing hazmat employees.
				(16)A labor union
			 representing members involved in shipping hazardous materials.
				(17)A hazardous materials manufacturer.
				(18)An organization
			 representing the hazardous materials manufacturing industry.
				(19)A research
			 university or research institution.
				(20)Additional
			 representatives as the Secretary considers appropriate.
				(c)Research
			 studiesUnder the cooperative research program, the governing
			 board shall select cooperative research studies of hazardous materials
			 transportation that are cross-cutting in nature and that consider issues not
			 adequately addressed by existing Federal or private sector research programs.
			 Priority shall be given to research studies that will yield results immediately
			 applicable to risk analysis and mitigation or that will strengthen the ability
			 of first responders to respond to incidents and accidents involving
			 transportation of hazardous materials.
			(d)ImplementationThe
			 Secretary shall make grants to, and enter a cooperative agreement with, the
			 National Academy of Sciences to carry out projects and studies under the
			 cooperative research program.
			(e)DefinitionsIn
			 this section, the terms hazmat employer and hazmat
			 employee have the meanings given those terms in section 5102 of title
			 49, United States Code.
			(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $5,000,000 for each of fiscal years 2010 through 2013. Such
			 sums shall remain available until expended.
			
